DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the specification filed 02/08/2021 have been considered and entered.
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered.
Regarding the previous IDS, Applicant argued that in said IDS Applicant cited copending US patent applications so that the Examiner would consider the prior art references thereof. As no such copending applications were cited by Applicant, the Examiner’s best understanding is that Applicant is referencing the Examiner’s identification of related application 15/666,748 (now patented); consistent with the Office Action dated 01/25/2021, the Examiner again confirms that all reference(s) thereof have been considered.
Regarding the objections, Applicant argued that the amendment(s) overcome(s) said objection(s); the Examiner is in agreement, therefore said objections(s) is/are withdrawn.  Application is now in condition for allowance.
Claim Interpretation
The Examiner re-acknowledges the definition(s) of [0025] of the originally filed specification.
Allowable Subject Matter
Claim(s) 1-3 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the reasons for allowance are the same as previously indicated in the Office Action dated 01/25/2021.
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856